                          Case 8:20-cr-00148-PX Document 61 Filed 08/02/21 Page 1 of 2




                                 OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                         DISTRICT OF MARYLAND
                                            NORTHERN DIVISION
                                                    TOWER II, 9th FLOOR
                                               100 SOUTH CHARLES STREET
                                            BALTIMORE, MARYLAND 21201-2705
                                                     TEL: (410) 962-3962
                                                     FAX: (410) 962-0872
                                              EMAIL: Meghan_Michael@fd.org

JAMES WYDA                                                                                         MEGHAN MICHAEL
FEDERAL PUBLIC DEFENDER                                                                  ASSISTANT FEDERAL PUBLIC DEFENDER




                                                                                       August 2, 2021

         The Honorable Paula Xinis
         United States District Court Judge
         United States District Court
          for the District of Maryland
         6500 Cherrywood Lane
         Greenbelt, MD 20770

         Via CM/ECF

                   Re:       United States v. Glenda Hodges, PX-20-148

         Dear Judge Xinis:

         On behalf of Ms. Hodges, we respectfully request that the Court reconsider its order of detention,
         entered on March 11, 2021, and set release conditions for Ms. Hodges at this time. The reasons
         for this request are two-fold.

         First, Ms. Hodges is experiencing severe mental and emotional distress as a result of her
         detention. Ms. Hodges has been evaluated by a psychologist, Dr. Janice Stevenson, Ph.D, who
         has diagnosed her with Acute Stress Disorder as a result of her conditions of confinement. See
         Attachment A (Stevenson Report). Dr. Stevenson explains in her report that Ms. Hodges lacks
         coping mechanisms suited to her current environment, resulting in extreme vulnerability, stress,
         anxiety, and adverse health consequences. As a result of her deteriorated mental health, Ms.
         Hodges has been unable to focus on her legal situation and unable to meaningfully assist her
         counsel in preparing a defense.

         Second, the rapidly emerging Delta variant of the coronavirus poses significant new threats to
         Ms. Hodges’ health and safety. In recent weeks, public health authorities have sounded alarms
         about the potential dangers of the Delta variant. A recently published internal CDC document
           Case 8:20-cr-00148-PX Document 61 Filed 08/02/21 Page 2 of 2



August 2, 2021
Page 2

warns that “the war has changed” with the emergence of the Delta strain. 1 The new variant
“appears to cause more severe illness than earlier variants and spreads as easily as chickenpox.”2
In addition, new research suggests that “vaccinated individuals infected with delta may be able
to transmit the virus as easily as those who are unvaccinated,” and that “vaccinated people
infected with delta have measurable viral loads similar to those who are unvaccinated and infected
with the variant.” 3

The director of the CDC recently warned: “The Delta variant is more aggressive and much more
transmissible than previously circulating strains.” 4 As a result, COVID-19 cases are surging
across the nation. The CDC estimates that the Delta variant now accounts for approximately
82% of new cases in the United States. 5 As the Court is aware, Ms. Hodges is 70 years old and
suffers from numerous health conditions that, together with her age and race, render her
especially vulnerable to COVID-19.

Under these circumstances, we respectfully submit that release on the most stringent
conditions—to include home confinement, location monitoring, and restrictions on phone and
internet use—will appropriately balance the government’s interest in ensuring that Ms. Hodges
does not pose a danger to the community against Ms. Hodges’ own health and safety as well as
her need to assist counsel in preparing her own defense.


                                                            Sincerely,
                                                                   /s/
                                                            Meghan Michael
                                                            Liz Oyer
                                                            Assistant Federal Public Defenders




       1 ‘The war has changed’: Internal CDC document urges new messaging, warns delta
   infections likely more severe, The Washington Post (July 29, 2021), at
   https://www.washingtonpost.com/health/2021/07/29/cdc-mask-guidance.
       2 Id.
       3 Id.
       4 The Delta Variant: What Scientists Know, The New York Times (updated July 30,

   2021), at https://www.nytimes.com/2021/06/22/health/delta-variant-covid.html (quoting
   Dr. Rochelle P. Walensky).
       5 Id.
